Bloodworth, J.
1. The grounds of the amendment to the motion for a new. trial are without merit.
2. The plaintiff sued L. R. Wilson and Mrs. Gertrude Wilson on a prom-. *95issory note, alleging that it was transferred to him for value and before maturity. L. R. Wilson, after having filed a plea in which he denied that plaintiff was a bona fide holder for value and also set up an affirmative defense, admitted a prima facie case and assumed' the burden of proofs When he did this it “became incumbent upon him to sustain the burden of overcoming that case and of proving the truth of his own allegations. Civil Code [§ 5746], This he signally failed to do.” The court therefore properly directed a verdict for the plaintiff. Hunter v. Sanders, 113 Ga. 140 (38 S. E. 406) ; Branch v. American Agricultural Chemical Co., 22 Ga. App. 52 (95 S. E. 476); Thomas v. Bishop, 20 Ga. App. 594 (93 S. E. 169).
Decided November 23, 1918.
Complaint; from city court- of Wrightsville — Judge Blount February 23, 1918.
A. L. Hatcher, for plaintiff in error.
Faircloth & Claxton, contra.

Judgment affirmed.


Broyles, P. J., concurs. .Stephens, J., not presiding.